DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Bergman on 1/7/2022
The application has been amended as follows: 
Claims 1-6, 36-39 remain cancelled.
Claims 7-10, 12, 13, 23-35 remain allowed.
Claims 7, 23 remain amended claims as they were indicated on 5/5/2021.
(Currently Amended)  A surgical tool comprising: 
a handle portion, said handle portion including a detent mechanism; 
a tissue positioning portion, said tissue positioning portion being releasably  coupled to said handle portion through said detent mechanism; and 
a substrate anchor driver portion, said substrate anchor driver portion including a  coupling feature for coupling said substrate anchor driver portion to a substrate anchor,  wherein said handle portion, said tissue positioning portion and said substrate anchor  driver portion share a mutual longitudinal axis, and wherein said tissue positioning  portion and said substrate anchor driver portion are disposed in controlled sliding  relation to one another, subject to operation of said detent mechanism, said detent  mechanism including a detent shaft, said detent shaft having a detent shaft longitudinal  axis, said detent shaft longitudinal axis being disposed substantially normal to said  mutual longitudinal axis, said detent shaft having a bore disposed therethrough, where a  portion of said tissue positioning portion is disposed within said bore, and wherein said detent shaft comprises an internal surface region, said internal surface region defining a detent shaft aperture, said detent shaft aperture being adapted and  proximally into said handle portion along said mutual axis.


(Currently Amended) A surgical tool comprising:
a handle member, said handle member having a handle longitudinal axis, a distal end and a proximal end, said handle member having an external surface region, said external surface region having a detent aperture, said detent aperture opening into a handle member internal region of said handle member, said handle member internal region having a transverse axis, said transverse axis being disposed generally transverse to said handle longitudinal axis;
a cannulated anchor driver, said cannulated anchor driver having an internal surface region defining a cannula therethrough, said cannula having a cannula longitudinal axis, said cannula longitudinal axis being disposed substantially parallel to said handle longitudinal axis, said cannulated anchor driver being substantially fixedly coupled to said handle member with a portion of said cannulated anchor driver being disposed outwardly of said distal end of said handle member;
a guide shaft, said guide shaft having a guide shaft longitudinal axis, at least a portion of said guide shaft being slidingly disposed within said cannula, said guide shaft longitudinal axis being disposed substantially parallel to said cannula longitudinal axis, said guide shaft having an extended guide shaft stop feature;
a detent member, said detent member having a button surface at one end thereof, at least a portion of said detent member being disposed within said internal region of said handle; and
a spring, said spring having a spring surface region, said spring surface region being operatively coupled to a corresponding region of said detent member, said spring being adapted to urge said button surface away from said handle longitudinal axis;
wherein a distal end of said extended guide shaft stop feature is disposed between said distal end of said handle member and said detent member prior to operation of said detent member.

The reasons for allowance in claims 12, 24 remained the same as they were indicated on 5/5/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VI X NGUYEN/Primary Examiner, Art Unit 3771